Citation Nr: 9910881	
Decision Date: 04/20/99    Archive Date: 04/30/99

DOCKET NO.  96-22 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to April 
1964 and from April 1965 to October 1965.  Thereafter, he 
served as a reservist in the U. S. Army Reserves (USAR) from 
October 1976 to March 1977.

By rating action dated in August 1984, service connection for 
a psychiatric disorder, characterized as a nervous condition, 
was denied.  The veteran was notified of that decision by 
letter dated that same month and a notice of disagreement was 
filed on his behalf the same month.  A statement of the case 
was issued to the veteran; however, he failed to file a 
substantive appeal and the August 1984 rating action became 
final.

Recently, the veteran requested that the claim for 
entitlement to service connection for a psychiatric disorder 
be reopened.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 1995 rating decision 
by the Providence, Rhode Island RO that held that no new and 
material evidence had been submitted to reopen a claim for 
entitlement to service connection for a psychiatric disorder, 
characterized as a nervous disorder.


FINDINGS OF FACT

1.  Entitlement to service connection for a psychiatric 
disorder, characterized as a nervous condition, was denied by 
rating decision in August 1984; the veteran did not submit a 
substantive appeal in response to a statement of the case.

2.  Additional evidence submitted since August 1984 does not 
tend to show the presence of current disability related to 
service and is not so significant that it must be considered 
in order to decide fairly the merits of the claim.

CONCLUSIONS OF LAW

1.  An August 1984 rating decision that denied service 
connection for a psychiatric disorder, characterized as a 
nervous condition, is final.  38 U.S.C.A. §§ 1110, 1131, 
5107, 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 3.303, 
20.302(a), 20.1103 (1998).

2.  Evidence received since August 1984 is not new and 
material, and the veteran's claim for service connection for 
a psychiatric disorder has not been reopened.  38 U.S.C.A. 
§§ 1110, 1131, 5107, 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran had active military service from June 1960 to 
April 1964 and from April 1965 to October 1965.  Thereafter, 
he served as a reservist in the USAR from October 1976 to 
March 1977.  Service medical records from the veteran's first 
period of active service are negative for complaints or 
findings of a psychiatric disorder.  An April 1965 
reenlistment examination report is negative for complaints or 
findings of a psychiatric disorder.  An October 1965 medical 
board report noted that the veteran was hospitalized in 
August 1965 with a diagnosis of emotionally unstable 
personality, passive-aggressive type.  Discharge was 
recommended by reason of unsuitability.  An October 1973 USAR 
enlistment examination report is negative for complaints or 
findings of a psychiatric disorder.  A February 1977 USAR 
separation examination report is negative for complaints or 
findings of a psychiatric disorder.  The veteran was found to 
be qualified for discharge.

VA examination reports dated in October 1980 and May 1982 are 
negative for complaints or findings of a psychiatric 
disorder.

In February 1984, the veteran filed a claim for entitlement 
to service connection for a psychiatric disorder.  In a July 
1984 statement, Ando Suvari, M.D., and John Mignault-the 
veteran's private physician and social worker-noted that the 
veteran was first seen at their facility in 1978.  It was 
further noted that the veteran resumed treatment in September 
1982, and was currently exhibiting a chronic maladaptive 
pattern, which contributed to the breakup of his marriage and 
prolonged periods of unemployment.  It was stated that 
"[o]ver and above his mixed personality disorder with 
avoidant and paranoid features, [the veteran] suffers from 
dysthymic disorder with manifest symptoms of poorly 
controlled anxiety."  It was further stated that the 
veteran's history had been reviewed, and "[a]lthough [the 
veteran] has a personality disorder, it seems evident that 
the condition which made him unsuitable for military service 
was a major depressive episode . . . caused by the 
environmental stresses arising during his tour of duty, 
namely constant harassment and hazing by his shipmates."

Service connection was denied for a psychiatric disorder, 
characterized as a nervous condition, by an August 1984 
rating decision; the RO noted that, the opinion of Dr. Suvari 
notwithstanding, service medical records showed no evidence 
of organic brain disease, psychoneurosis or psychosis.  The 
RO further noted that the veteran was discharged by reason of 
a personality disorder, which is not a disability under the 
law.  The veteran was provided with a statement of the case 
on this issue in December 1984.  He did not submit a 
substantive appeal in response to the statement of the case.

In March 1995, the veteran requested that the claim for 
entitlement to service connection for a psychiatric disorder 
be reopened.

A November 1984 VA examination report notes the veteran's 
complaints of: feelings of insecurity, fear, tension and 
worry; difficulty in falling asleep; and a depressed mood.  
Upon mental status examination, the veteran responded to 
questions in a relevant, coherent manner.  He described 
longstanding feelings of insecurity stemming from childhood 
experiences, low self-esteem, doubts about his ability, worry 
about job performance, depressed moods, sleep disturbance, 
and thoughts of persecution.  He was oriented and memory was 
intact.  There was no evidence of psychosis looseness of 
associations, flight of ideas, disorganized thinking, 
hallucinations or a fixed delusional system.  Affect was 
within normal parameters.  Diagnosis was personality 
disorder, mixed, avoidant and paranoid type.  The examiner 
opined that the veteran's

history, behavior and current mental 
status are indicative of a longstanding 
personality disorder which led to 
adjustment difficulties in grade school, 
in the service and in his subsequent 
marriage and social adaptation.  His 
major condition was duly diagnosed in the 
service as a personality disorder which 
existed prior to his enlistment and 
therefore is not felt to have been 
acquired as a result of his military 
service.

A July 1991 VA examination report notes the veteran's 
complaints of anxiety.  Mental status examination revealed 
greatly reduced mental activity.  The veteran's mood was 
expressed in some anxiety and some depression.  He talked 
very slowly and monotonously, and in a very small voice.  He 
stated that he was preoccupied with thoughts of injuring 
himself.  His appearance was very disheveled and somewhat 
dirty.  The veteran could not organize his thoughts according 
to his own observation.  He was oriented to all three 
spheres.  Memory was very spotty, unreliable, and excessively 
poor for intermediate past events.  Intellectual functioning 
was very low.  The veteran denied hallucinations and 
delusions.  Judgment and insight were just about at 
borderline.  Diagnoses included: personality disorder, 
schizoid personality; and organic mental disorder associated 
with dependence on sedative and anxiolytic dependence.  The 
examiner stated that the veteran 

presents a very complex and at times 
contradictory symptomatology. . . . There 
is mild paranoic symptomatology and his 
kind of associated thinking suggests mild 
schizophrenic process.  This is either a 
remnant of past acute schizophrenic 
episode or it is a result of an 
underlying severe personality disorder, 
schizoid personality.

In January 1997, the veteran testified that he first began 
having problems with his nerves in 1960, while in the 
service.  Specifically, he indicated that other sailors had 
harassed him.  He maintained that the nervous condition for 
which he was currently receiving treatment was misdiagnosed 
during service as a personality disorder.  The veteran 
further testified that he has been receiving Social Security 
Disability since 1990 based on his nervous condition.  

In a letter received in January 1997, Mental Health Services 
indicated that the veteran had not been seen at their 
facilities in the past seven years.  It was further noted 
that the veteran's treatment records had been destroyed in 
1993.

VA outpatient treatment reports dated from 1990 to 1995 note 
that the veteran was seen on several occasions with various 
complaints.  Specifically, a December 1990 treatment record 
notes an assessment of generalized anxiety disorder and 
paranoid personality.  An April 1991 treatment record notes a 
diagnosis of generalized anxiety disorder with superimposed 
psychotic episode.  Treatment records dated from April 1994 
to December 1994 note the veteran's complaints of paranoia 
and auditory hallucinations, and a diagnosis of 
undifferentiated schizophrenia.  A February 1995 outpatient 
treatment report notes that the veteran was still hearing 
voices and feeling paranoid.  Diagnosis was undifferentiated 
schizophrenia.  The same VA examiner saw the veteran in March 
1995.  The veteran was still hearing voices.  The veteran 
discussed the history of his psychiatric problems, including 
being sexually abused as a child, psychiatric hospitalization 
during service, and subsequent discharge from service.  It 
was the examiner's opinion that the veteran's "psychiatric 
disability may well be connected to service" and noted that 
the veteran was to bring in additional documents.

Also submitted were copies of previously submitted service 
medical records.


Analysis

An August 1984 rating decision denied the veteran's claim for 
service connection for a psychiatric disorder, characterized 
as a nervous condition.  Although the veteran was given 
written notification of this determination that same month, a 
timely appeal was not thereafter received.  The rating 
decision, therefore, became final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104 (a), 20.302, 20.1103 (1998).  

The claim, however, will be reopened if new and material 
evidence has been submitted since the last final decision on 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 
9 Vet. App. 273 (1996).  The issue of new and material 
evidence must be addressed in the first instance by the Board 
because it goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  Once the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Id.  Further analysis, beyond the evaluation of 
whether the evidence submitted in the effort to reopen is new 
and material, is neither required nor permitted.  Id. at 
1384.  Any finding entered when new and material evidence has 
not been submitted "is a legal nullity. "  Butler v. Brown, 
9 Vet. App. 167, 171 (1996) (applying an identical analysis 
to claims previously and finally denied, whether by the Board 
or by the RO).

In determining whether new and material evidence has been 
submitted, the Board must conduct a two-part analysis.  Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991).  First, it must be 
determined whether the evidence presented or secured 


since the prior final disallowance of the claim is new and 
material.  Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  
Under applicable regulation:

[n]ew and material evidence means 
evidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.

38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) and Evans v. Brown, 9 Vet. App. 273 (1996).  
It should also be pointed out that, in determining whether 
evidence is material, "credibility of the evidence must be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Second, if it is determined that the evidence is new and 
material, the Board must reopen the veteran's claim and 
evaluate the merits of that claim in light of all the 
evidence, both old and new.  Masors v. Derwinski, 2 Vet. App. 
181, 185 (1992).

At the time of the August 1984 rating decision, the RO had 
before it for consideration the veteran's service medical 
records, VA examination reports dated in 1980 and 1982, and a 
July 1984 letter from the veteran's private physician and 
social worker.  Upon consideration of this evidence, the RO 
denied service connection for a psychiatric disorder 
(characterized as a nervous condition), noting that: service 
medical records showed no evidence of organic brain disease, 
psychoneurosis or psychosis; and the veteran was discharged 
by reason of a personality disorder, which is not a 
disability under the law.  The August 1984 rating decision 
was not appealed and became final.  

In March 1995, the veteran requested that the claim for 
entitlement to service connection for a psychiatric disorder 
be reopened.  The newly submitted evidence

includes: VA examination reports dated in November 1984 and 
July 1991; VA outpatient treatment reports dated from 1990 to 
1995; a transcript from the veteran's January 1997 personal 
hearing; a statement from Mental Health Services received in 
January 1997; and service medical records.  The 1984 VA 
examination report notes a diagnosis of personality disorder, 
mixed, avoidant and paranoid type; the 1991 VA examination 
reports notes diagnoses of personality disorder, schizoid 
personality, and organic mental disorder associated with 
dependence on sedative and anxiolytic dependence.  No 
findings relating a current psychiatric disorder to active 
military service are given.  The VA examination reports do 
not tend to demonstrate the onset or aggravation of a 
psychiatric disorder in service.  As these records are not 
material to the claim at hand, demonstrating only that the 
veteran had post-service complaints, they do not afford a 
basis upon which the veteran's claim may be reopened.

In addition, the other newly submitted evidence includes a 
transcript of a personal hearing conducted in January 1997.  
The veteran testified that first began having psychiatric 
problems during his first period of active service, and that 
the same problems persist to this day.  This testimony is 
essentially duplicative of allegations previously made and 
considered.  Moreover, lay assertions of medical causation do 
not suffice to reopen a claim under 38 U.S.C.A. § 5108.  
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  In short, 
because the veteran's opinion is not supported by medical 
expertise, it is not probative of the issue at hand, namely 
whether the veteran has a current disability which is 
attributable to service.  Therefore, the Board finds that no 
new and material evidence has been presented sufficient to 
reopen the claim of service connection for a psychiatric 
disorder.

In addition, the other newly submitted evidence includes a 
letter received by the RO in January 1997 that notes that all 
the veteran's treatment records from Mental Health Services 
had been destroyed in 1993.  This letter provides no findings 
relating a current psychiatric disorder to active military 
service and, therefore, does

not constitute new and material evidence sufficient to reopen 
the claim of service connection for a psychiatric disorder.

The Board notes that in 1997, the veteran submitted copies of 
service medical records in support of his claim to reopen.  
These service medical records are duplicative of those 
considered by the RO in the August 1984 rating decision.  
Therefore, they do not constitute new and material evidence 
sufficient to reopen the claim of service connection for a 
psychiatric disorder.

In addition, VA outpatient records dated from 1990 to 1995 
note that the veteran was seen on several occasional with 
complaints to include paranoia and audio hallucinations.  
Diagnoses included generalized anxiety and undifferentiated 
schizophrenia.  No findings relating a current psychiatric 
disorder to active military service are given.  The treatment 
reports do not tend to demonstrate the onset or aggravation 
of a psychiatric disorder in service.  As these records are 
not material to the claim at hand, demonstrating only that 
the veteran had post-service problems, they do not afford a 
basis upon which the veteran's claim may be reopened.  The 
Board notes that in a March 1995 VA outpatient treatment 
report, the examiner stated that the veteran's psychiatric 
disorder "may well be connected to service."  The examiner 
did not review the veteran's service medical records and 
based his opinion on the veteran's self-reported history of a 
psychiatric disorder during service.  In this regard, the 
Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has found that such a reiteration of 
history as provided by the veteran does not constitute 
medical evidence, because the Court has held that 
"[e]vidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute 'competent 
medical evidence'" and does not enjoy the presumption of 
truthfulness, accorded by Justus v. Principi, 3 Vet. App. at 
513, for purposes of constituting new and material evidence 
to reopen a claim.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  In any event, the outpatient treatment report is, at 
best, equivocal and is insufficient to reopen the claim.  See 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Thus, no new 
and material evidence has been presented sufficient to reopen 
the claim of service connection for a psychiatric disorder.


ORDER

New and material evidence not having been submitted, the 
claim for service connection for a psychiatric disorder is 
not reopened.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals


 

